United States Court of Appeals
                                                             Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS      F I L E D
                      FOR THE FIFTH CIRCUIT                 July 22, 2005
                      _____________________
                           No. 05-50380                Charles R. Fulbruge III
                      _____________________                    Clerk

UNITED STATES OF AMERICA

                Plaintiff - Appellee
                 v.
VICTOR ARTURO BERMUDEZ-RODRIGUEZ
                Defendant - Appellant
                      ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (03-CR-747)
                      ---------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*


     Attorney M. Carolyn Fuentes, representing appellant Victor

Arturo Bermudez-Rodriguez, has informed the Court by suggestion

of death, supported by a copy of a State of Texas certificate of

death, that the appellant Victor Arturo Bermudez-Rodriguez, died

in Beaumont, Texas, on May 14, 2005.    Based on this information,

     IT IS ORDERED that the appeal is dismissed as moot, and the

case is remanded with directions to the district court to vacate

_________________

     * Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
the judgment of conviction and dismiss the indictment.    USA v.

Cammarata, 721 F.2d 134 (5th Cir. 1983); USA v. Pauline, 625 F.2d
684, 685 (5th Cir. 1980).